�� Jen Lee Law, Inc.   �
      Jen Grondahl Lee, No. 270012
��    Leo G. Spanos, No. 261837
      Connie Tche, No. 255235
��    Amir Beg, No. 322363
      111 Deerwood Road, Suite 200
��    San Ramon, California 94583
      (925) 583-6738
��    jen@jenleelaw.com
�� Attorney for Creditor United Constructors Inc.

��
                            UNITED STATES BANKRUPTCY COURT
��
               NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
��

���
                                       )                Case No. 20-41767 CN
���   In re:                           )
                                       )                Chapter 11
���   HIDDEN GLEN, LLC                 )
                                       )                DECLARATION IN SUPPORT OF
���      Debtor,                       )                MOTION FOR RELIEF FROM
                                       )                THE AUTOMATIC STAY
���   ________________________________ )
                                       )                DATE: January 15, 2021
���   UNITED CONTRSTUCTORS INC., )                      TIME: 11 a.m.
                                       )                PLACE: Tele/Videoconference
���      Movant,                       )                U.S. BANKRUPTCY COURT
                                       )
���   v.                               )                Honorable Charles Novack
                                       )
���   HIDDEN GLEN, LLC                 )                Property: 3223 & 3225 Clayton Road,
                                       )                Concord, California 94521
���                                    )
                                       )
���                                    )
���
        CASH PAYNE’S DECLARATION IN SUPPORT OF MOTION FOR RELIEF FROM
���                                  STAY

���

���

��

                                                    1


      Case: 20-41767    Doc# 37      Filed: 01/06/21     Entered: 01/06/21 16:08:06      Page 1 of 4
                                                                  Doc ID: f30277bc70eba382882679fca76209c3afae052f
      I, CASH PAYNE, President of United Constructors Inc (“UCI”), Secured Creditor in the above
��
      referenced matter, affirm under penalty of perjury that the following is true and correct to the
��
      best of my knowledge:
��       1. I am President of UCI, a position I have held since the business incorporated on July 13,
��           2016.
��
         2. UCI is a California Corporation and duly licensed general contractor (CSLB License No.
��
             1013861).
��
         3. On or about August 9, 2018, UCI entered into a contract with Hidden Glen, LLC to
��
             perform work on the development of two duplexes located at 3223 & 3225 Clayton Road,
��
             Concord, California 94521 (“Properties”).
���
         4. On or about April 28, 2019, UCI entered into a second contract with Hidden Glen, LLC
���

���
             for additional work on the development of the Properties.

���      5. On or about February 2020, after one of the duplexes was completed and substantial

���          work had been completed on the second, Hidden Glen, LLC terminated UCI.

���      6. UCI has a mechanics lien against the Properties for at least $612,829.07 and is thus, the

���          senior lienholder against the Properties.
���
         7. In addition to the mechanics lien, UCI has other claims against Hidden Glen, LLC.
���
         8. Combining the mechanics lien and other claims, UCI has claims in excess of
���
             $1,277.853.02 against Hidden Glen, LLC.
���
         9. On or about June 9, 2020, UCI filed a claim (“Claim”) against Hidden Glen, LLC in
���
             Contra Costa County Superior Court. (Case No. C20-01044).
���

���

���

��

                                                         2


      Case: 20-41767       Doc# 37     Filed: 01/06/21       Entered: 01/06/21 16:08:06      Page 2 of 4
                                                                     Doc ID: f30277bc70eba382882679fca76209c3afae052f
         10. The Claim is for Breach of Written Contract, Breach of Oral Contract, Foreclosure of
��
            Mechanic’s Lien, Negligent Misrepresentation, Abandonment/Quantum Merit, and
��

��          Partnership.

��       11. On or about October 19, 2020, the Hidden Glen, LLC filed a cross-complaint (“Cross

��          Complaint”) against UCI for $1,065,000,

��       12. On November 9, 2020, the Hidden Glen, LLC filed a voluntary petition for Chapter 11
��          bankruptcy.
��
         13. Hidden Glen, LLC is currently operating as a debtor-in-possession (“Debtor”).
��
         14. The Debtor listed the Properties in Schedule A/B.
���
         15. The Debtor listed the Cross-Complaint against UCI as an asset in the amount of
���
            $1,065,00 on Schedule A/B.
���
         16. UCI is also listed as a secured creditor for $612,829.07 on Schedule D.
���
         17. The completed duplex is being rented under a residential lease for $6,190.
���

���
         18. The uncompleted duplex is not generating income.

���      19. The Properties have a current market value of $2.6 million and are subject to liens

���         totaling $2,821,383.35.

���      20. The Properties are earning $6,190 (based on the completed duplex) yet contractual

���         monthly expenses, not including payment on UCI’s lien, total $18,304.90.
���      21. On December 17, 2020, the Debtor filed a Motion for Approval of Use of Cash Collateral
���
            and scheduled a hearing for January 15, 2021 at 11 a.m.
���
         22. On behalf of UCI, I approved an objection to the Debtor’s Motion for Approval of Use of
���
            Cash Collateral and a Motion for Relief from Stay to be filed.
���

��

                                                      3


      Case: 20-41767       Doc# 37    Filed: 01/06/21     Entered: 01/06/21 16:08:06       Page 3 of 4
                                                                   Doc ID: f30277bc70eba382882679fca76209c3afae052f
��

��

                           Alamo
�� Declared in the city of ___________, California on this ______
                                                            6
                                                                  day of January, 2021.

��

�� NAME: CASH PAYNE

��
      SIGNATURE:
��

��

��

���

���

���

���

���

���

���

���

���

���

���

���

���

���

���

��

                                                  4


      Case: 20-41767   Doc# 37     Filed: 01/06/21    Entered: 01/06/21 16:08:06      Page 4 of 4
                                                               Doc ID: f30277bc70eba382882679fca76209c3afae052f
